DETAILED ACTION
This action is responsive to the claim amendments filed on 7/14/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed on 7/14/2021, addressing the previous prior art rejections set forth in the OA mailed on 4/14/2021; have all been fully considered and are persuasive in view of Applicant’s filed claim amendments and arguments.  Therefore, said rejections have been withdrawn. 
Allowable Subject Matter
Claims 1, 5, 9, 11, 15, 19, and 22-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
	With respect to independent claims 1 and 11; present invention is directed to an apparatus and method for configuring wireless transmit/receive unit (WTRU) for wireless communications; where the claim language sets forth specific steps/functions to perform/implement various inventive and non-obvious aspects of the allowed invention.  The limitations of each of the independent claims as filed by Applicant on 7/14/2021 are incorporated by reference into this section of this Office action.
	The closest prior art of record, Cai et al. (US 2012/0008510: previously cited), shows a similar apparatus and method for configuring a WTRU for wireless communications; where the merits Cai et al. reference were addressed in the OA mailed on 4/14/2021 (all of which is incorporated by reference into this section of this Office Action).


1. 	A wireless transmit/receive unit (WTRU) configured to perform wireless communications, the WTRU comprising: 
	a transceiver ; and a processor, wherein: 
	the transceiver and the processor are configured to receive a control signal using a first beam, the control signal comprising control information having a first format or a second format, wherein the control information comprises downlink control information (DCI); 
	the transceiver and the processor are further configured to, on a condition that the control information has the first format, receive a data signal using the first beam; and 
	the transceiver and the processor are configured to: on a condition that the control information has the second format, switch a receive beam from the first beam to a second beam identified in the control information, and receive the data signal using the second beam.

11. 	A method implemented by a wireless transmit/receive unit (WTRU), the method comprising:
	receiving a control signal using a first beam, the control signal comprising control information having a first format or a second format; 
	receiving a data signal using the first beam, on a condition that the control information has the first format, wherein the control information comprises downlink control information (DCI); and
on a condition that the control information has the second format: switching a receive beam from the first beam to a second beam identified in the control information and receiving the data signal using the second beam.

	The Examiner notes that the entirety of each independent claim is the subject matter that renders each of the independent claims allowable; not solely the emphasized portions above (since the other limitations provide context).  Where the dependent claims are each allowable for at least the subject matter of the corresponding parent claim(s) (and/or their own respectively required limitations).  Claims 1, 5, 9, 11, 15, 19, and 22-29 each meet the provisions of 35 U.S.C. 101 and relevant provisions of 35 U.S.C. 112 in the context of an allowance.  Therefore, claims 1, 5, 9, 11, 15, 19, and 22-29 are allowed (as addressed above). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and are cited in the attached PTO-892 form.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James M. Perez whose telephone number is (571)270-3231.  The examiner can normally be reached on Monday through Friday: 10am to 6pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David C. Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M PEREZ/Primary Examiner, Art Unit 2637                                                                                                                                                                                                        9/10/2021